The employer contracted to pay employee for his time and the expense of transportation from his home to the place of employment and return. The time of employment was eight hours per day. The injury was received during the hours of employment and while upon a conveyance which he was directed to take by his employer and for which the employer paid the fare. Decision reversed, with costs to the claimant against the State Industrial Board, and matter remitted for an award to claimant. Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ., concur.